In re Derbigny, Shannon D.; — Defendant/s); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 32,403-CA; Parish of Caddo 1st Judicial District Court Div. “D” No. 421,633.
Writ granted. The judgments of the lower courts are reversed and the case is remanded to the district court for it to conduct a hearing to determine whether modification of custody in favor of Mr. Derbigny is in the best interest of the child, the evidence in this case indicates the trial judge twice refused to find the custodial parent in contempt of visitation rules. Thereafter, the trial judge completely removed custody from the custodial parent who had this child from birth. The evidence in the record does not support this ruling and does not indicate the basis for a determination that such action is in the child’s best interest. We make no ruling on the ultimate result in this case, but rather order the trial court to conduct an expedited hearing to determine the best interest of the child. The district court is ordered to conduct this hearing within *40twenty days, giving due preference and priority to the matter. See State ex rel. T.L.R. v. R.W.T., 98-2274 (La.1/2099), 737 So.2d 688. (“This Court has recognized that, to the extent practicable, any and all proceedings affecting children should be given expeditious treatment.”); La.S.Ct. Rules XXXII-XXXIV.
LEMMON, J. would deny the writ.
VICTORY, J. not on panel.
TRAYLOR, J. would deny the writ.